DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US Patent 5872331) in view of Kyocera Corp (JP2000-106515).

Regarding claim 1 – Ando teaches a multilayer ceramic substrate (figs. 5 and 18-19 [column 3 line 41-42 & 54] Anodo states, “upper and lower cases 1 and 7…the cases may be formed from any glass other than soda glass, e.g., borosilicate glass”; borosilicate glass is considered a ceramic material) having a cavity (2 & 8 [column 3 line 34 & 37] Ando states, “through hole 8…space or hollow 2”) provided, the multilayer ceramic substrate (1 & 7) comprising: ceramic layers (borosilicate glass as discussed above); and a plurality of patterned conductor (11 & 14 [column 4 lines 6 & 47] Ando states, “outer electrode 11…electrical conductor film 14”), wherein the cavity (2 & 8) 
 	Ando does not explicitly and clearly teach the opening is covered with a sealing member at the principal surface of the multilayer ceramic substrate.
 	Kyocera teaches a multilayer ceramic substrate (fig. 1, 1 & 2 [paragraph 0017] Kyocera states, “a ceramic green sheet serving as the insulating base 1… the lid 2 does not necessarily need to be a translucent material. For example, a metal such as an iron-nickel-cobalt alloy or the like may be used. It may be formed from a ceramic such as an aluminum oxide sintered body”) and an opening (6a [Abstract] Kyocera states, “1st through hole 6a”), the opening is covered with a sealing member (9 [paragraph 0017] Kyocera states, “The brazing material 9 for attaching the sealing metal member 7 to the metal layer 8 is, for example, a lead-tin alloy composed of 90% by weight of lead and 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer ceramic substrate having a sealing member located on an upper surface portion as taught by Anodo with the sealing member covering the opening at the principal surface of the multilayer ceramic substrate as explicitly and clearly taught by Kyocera because Kyocera states regarding the sealing member, “Thereby, the through-hole 6 is sealed, and the container for the piezoelectric vibrator is hermetically sealed” [paragraph 0017]. Also having the opening covered with the sealing member at the principal surface will prevent unintentional peeling of the sealing member from the multilayer ceramic substrate.

    PNG
    media_image1.png
    458
    789
    media_image1.png
    Greyscale


Regarding claim 2 – Anodo in view of Kyocera teach the multilayer ceramic substrate according to Claim 1, wherein a land (Kyocera; fig. 1, 8 [Abstract] Kyocera states, “a metallic layer 8 to hold a sealing metallic member 7 is placed around the opening of the 1st hole 6a”) is provided at a position around the opening (6a), and solder ([paragraph 0017] Kyocera states, “The brazing material 9 for attaching the sealing metal member 7 to the metal layer 8 is, for example, a lead-tin alloy composed of 90% by weight of lead and 10% by weight of tin”) serving as the sealing member (9) is disposed on the land (8, see fig. 1).

Regarding claim 3 – Anodo in view of Kyocera teach the multilayer ceramic substrate according to Claim 2, wherein the land (Kyocera; fig. 1, 8) is disposed so as to surround an entire circumference of the opening ([paragraph 0007] Kyocera states, “a metal layer for attaching a sealing metal member is attached around the opening on the hole”).

Regarding claim 6 – Anodo in view of Kyocera teach the multilayer ceramic substrate according to Claim 1, wherein the cavity (Anodo; fig. 5, 2 & 8) is comprised of a lateral cavity (2) and a communication hole (8), the lateral cavity stretches inside the multilayer ceramic substrate in a direction parallel to the principal surface (upper surface of layer 8) of the multilayer ceramic substrate and the communication hole (8) extends from the lateral cavity (2) toward the principal surface of the multilayer ceramic substrate so as to reach the principal surface (claimed structure shown in figure 5).



Regarding claim 19 – Anodo in view of Kyocera teach the multilayer ceramic substrate according to claim 2, wherein the cavity (Anodo; fig. 5, 2 & 8) is comprised of a lateral cavity (2) and a communication hole (8), the lateral cavity stretches inside the multilayer ceramic substrate in a direction parallel to the principal surface (upper surface of layer 8) of the multilayer ceramic substrate and the communication hole (8) extends from the lateral cavity (2) toward the principal surface of the multilayer ceramic substrate so as to reach the principal surface (claimed structure shown in figure 5).

Regarding claim 20 – Anodo in view of Kyocera teach the multilayer ceramic substrate according to claim 3, wherein the cavity (Anodo; fig. 5, 2 & 8) is comprised of a lateral cavity (2) and a communication hole (8), the lateral cavity stretches inside the multilayer ceramic substrate in a direction parallel to the principal surface (upper surface of layer 8) of the multilayer ceramic substrate and the communication hole (8) extends from the lateral cavity (2) toward the principal surface of the multilayer ceramic substrate so as to reach the principal surface (claimed structure shown in figure 5).

s 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anodo et al. in view of Kyocera Corp. as applied to claims 2 and 3 above, and further in view of Bird et al. (US PG. Pub. 2008/0245557).

Regarding claim 5 – Anodo in view of Kyocera teach the multilayer ceramic substrate according to Claim 2, but fails to explicitly teach wherein an outside diameter of the land is larger by 50 um or more than an outside diameter of the opening.
 	Bird teaches a land (fig. 1, “annular ring”) and an opening (see opening within substrate) wherein an outside diameter of the land is larger by 50 um or more (“annular ring: 3.25 mils; 3.25 mils = 83um) than an outside diameter of the opening (claimed structure shown in figure 1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer ceramic substrate having a land and an opening as taught by Anodo in view of Kyocera with the outside dimeter of the land being larger than 50 um or more than the opening as taught by Bird because controlling the size of the land will allow efficient and effective electrical/mechanical connection between the sealing member and the land.

Regarding claim 17 – Anodo in view of Kyocera teach the multilayer ceramic substrate according to Claim 3, but fails to explicitly teach wherein an outside diameter of the land is larger by 50 um or more than an outside diameter of the opening.
 	Bird teaches a land (fig. 1, “annular ring”) and an opening (see opening within substrate) wherein an outside diameter of the land is larger by 50 um or more (“annular 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer ceramic substrate having a land and an opening as taught by Anodo in view of Kyocera with the outside dimeter of the land being larger than 50 um or more than the opening as taught by Bird because controlling the size of the land will allow efficient and effective electrical/mechanical connection between the sealing member and the land.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anodo et al. in view of Kyocera Corp. as applied to claim 1 above, and further in view of Kim et al. (US PG. Pub. 2016/0155713).

Regarding claim 9 – Anodo in view of Kyocera teach the multilayer ceramic substrate according to Claim 1, but fails to teach wherein the principal surface of the multilayer ceramic substrate is covered with a resin mold.
 	Kim teaches a multilayer ceramic substrate (fig. 1, 110 [paragraph 0038] Kim states, “board 110…boards such as a ceramic board…The board 110 may be a multilayer board including a plurality of layers”) wherein the principal surface (top surface having resin mold 132 thereon) of the multilayer ceramic substrate is covered with a resin mold (132 [paragraph 0044] Kim states, “sealing layer 132 is formed of an insulating material including, for example, a resin such as an epoxy resin”).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-6, 8-9, 17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ahn et al. (US Patent 3838204) discloses a multilayer circuit.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847